United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1236
                       ___________________________

                           Onesmus Bogonko Daniel

                            lllllllllllllllllllllPetitioner

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                          Submitted: November 4, 2019
                            Filed: November 5, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Kenyan citizen Onesmus Daniel petitions for review of an order of the Board
of Immigration Appeals dismissing his appeal from the decisions of an immigration
judge, which granted the Department of Homeland Security’s motion to reconsider
a decision to terminate removal proceedings, and denied him cancellation of
removal.1 Having jurisdiction under 8 U.S.C. § 1252, and after careful consideration
of the petition, this court finds no basis for reversal.

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The agency’s remaining findings — including the denial of asylum,
withholding of removal, relief under the Convention Against Torture, and voluntary
departure—are not before this panel. See Chay-Velasquez v. Ashcroft, 367 F.3d 751,
756 (8th Cir. 2004) (claim not raised in opening brief is waived).

                                        -2-